DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on March 27, 2020 and February 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hirata et al.  (JP Pub. No.: 2012015642). 
       Regarding claim 1, Hirata et al. discloses an information processing apparatus (Para 1; imaging apparatus )  comprising:
       a processor (Para 22, 26; main control unit 13 wherein includes a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and the like. Based on the RAW data from the AFE 12, the main control unit 13 generates image data representing an image captured by the imaging unit 11 (hereinafter also referred to as a captured image)) configured to control a whole of the information processing apparatus; 
     a display unit (Para 26; display unit 15);    
      an input unit layered on the display unit (Para 29; a touch detection unit 52 that detects a position where the operating body touches the display screen 51 (a position where pressure is applied).);
      a visible light camera  ( Para 21; imaging device 1 is a digital camera capable of capturing and recording still images ) configured to acquire a visible image of a subject; and a distance-measuring camera configured to measure distance to each object in the subject (Para 36;   distance image may be generated using a compound eye camera) , wherein the processor displays the visible image acquired by the  visible light camera on the display unit (  Para 31; The operation modes of the imaging apparatus 1 include a shooting mode in which a still image or a moving image can be shot and a playback mode ) , detects a user-specified position on the visible image specified by a user via the input unit  (Para 29; a touch detection unit 52 that detects a position where the operating body touches the display screen 51 (a position where pressure is applied).) , and confirms whether a position located on a near side by a predetermined distance or more relative to the user-specified position is present within a predetermined range on the visible image from the user-specified position detected on the visible image on a basis of information on distance measured by the distance-measuring camera  (Para 42-46; When the position 321 is set as the designated position before correction, the tracking target setting unit 63 has a subject having a subject distance smaller than the subject distance of the ground portion at a position spatially close to the position 321. Is determined based on the subject distance information (that is, the distance image 330) in step S12) and corrects, when positions located on the near side by the predetermined distance or more are present within the predetermined range, the user-specified position to a position located on a nearest side out of the positions (Fig. 9A; Para 46;  In the example of FIG. 9A, a subject SUB1 having a subject distance smaller than the subject distance of the ground portion exists at a position spatially close to the position 321. Therefore, in this example, the tracking target setting unit 63 can correct the designated position from the position 321 to the position 322 where the image data of the subject SUB1 exists. A position spatially close to the target position (position 321 in this example) is, for example, a position within a region having a certain size with the target position as the center.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        


 .